MEMORANDUM **
Charles J. Tittle appeals the district court’s decision that it lacked jurisdiction to review the Commissioner of Social Security Administration’s denial of his request to reopen his 1996 application for disability insurance benefits. Tittle also appeals the district court’s decision affirming the Commissioner’s denial of his 1999 application for benefits.
Generally, courts do not have jurisdiction to review a decision not to reopen a previously-adjudicated claim. Krumpelman v. Heckler, 767 F.2d 586, 587-88 (9th Cir.1985). “If, however, a person makes a colorable constitutional claim that the decision not to reopen violates the Due Process Clause of the Fifth Amendment,” courts have jurisdiction. Gonzalez v. Sullivan, 914 F.2d 1197, 1202-03 (9th Cir. 1990). Tittle has failed to raise a colorable constitutional claim. Further, Tittle waived the constitutional claim by not bringing it before the district court in the previous proceeding. See Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir.2001). Therefore, the district court properly held that it lacked jurisdiction to review the decision to reopen Tittle’s 1996 application.
Tittle did not present any evidence that his condition worsened from October 7, 1998 to December 31, 1998. He therefore failed to meet his burden that changed circumstances precluded him from performing any substantial gainful activity during that period. See Schneider v. Commissioner of Social Sec. Admin., 223 F.3d 968, 973 (9th Cir.2000). Accordingly, the district court did not err; rather it proper*619ly affirmed the Commissioner’s denial of his 1999 application for benefits.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.